Citation Nr: 1426760	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO. 03-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for basal cell carcinoma, including status-post excision scar residuals of basal cell carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. In that decision, the RO granted service connection for basal cell carcinoma and assigned a noncompensable rating.

The Board notes that the RO granted an increased rating of 10 percent for basal cell carcinoma in a January 2003 rating decision, and an increased rating of 30 percent for basal cell carcinoma in a May 2011 rating decision. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and therefore still on appeal. Id. Further, both increases were effective May 28, 1998, covering the entire period on appeal.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence of unemployability at any point during the appeals process, and therefore the Board finds that the issue of TDIU has not been raised by the record.

Generally, a veteran whose scars were rated by VA under a prior version of Diagnostic Codes 7800-7805, may request review under Diagnostic Codes 7800-7805 as written following the October 23, 2008 amendment. In this case, the Veteran was assigned a 10 percent rating in January 2003 for his basal cell carcinoma by analogy to Diagnostic Code 7804, covering superficial, painful scars. Therefore, under the statute the Veteran must request review of his disability under the rating criteria in effect from October 2008 forward, which he has not explicitly done. However, as the Veteran's current claim is one for an initial increased rating the Board finds that there is an inferred request for review under Diagnostic Codes 7800-7805 as written after the October 23, 2008 amendment. As such, in evaluating the Veteran's claim the Board will not only consider the Veteran's claim under the pertinent rating criteria in effect prior to October 23, 2008, but will also consider whether an increased rating based on the rating criteria in effect from October 23, 2008 forward is warranted.

A January 2006 Board decision denied the Veteran's claim for an initial rating in excess of 10 percent for service-connected basal cell carcinoma. A June 2008 decision of the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board decision. The issue is now once more before the Board.

The Board remanded the issue on appeal for additional development in December 2004, March 2009, May 2010, September 2011, November 2012, May 2013, and August 2013. The directives having now been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Central Office hearing before a Veterans Law Judge (VLJ) in May 2004. A transcript of the hearing is associated with the electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the period from May 28, 1998 to present, the Veteran's service-connected basal cell carcinoma was manifested by basal cell carcinoma, to include residual excision scars, affecting 20 to 40 percent of his entire body or exposed area; and not by ulceration or extensive exfoliation or crusting, systemic or nervous manifestations, complete or exceptional repugnant deformity of one side of the face, marked or repugnant bilateral disfigurement, third degree burn scars exceeding 1 square foot, or loss of muscle or joint function.
2. For the period from August 20, 2002, to present, the Veteran's service-connected basal cell carcinoma was manifested by basal cell carcinoma, to include residual excision scars, affecting 20 to 40 percent of his entire body or exposed area; and not by more than 40 percent of the entire body or exposed areas affected, constant or near-constant systemic therapy such as corticosteroids, visible or palpable tissue loss, gross distortion or asymmetry of two features or paired sets of features, four or five characteristics of disfigurement, scars of an area or areas exceeding 144 square inches, or limitation of function of the affected part.

3. For the period from October 23, 2008 to present, the Veteran's service-connected basal cell carcinoma was manifested by basal cell carcinoma, to include residual excision scars, affecting 20 to 40 percent of his entire body or exposed area; and not by more than 40 percent of the entire body or exposed areas affected, constant or near-constant systemic therapy such as corticosteroids, visible or palpable tissue loss, gross distortion or asymmetry of two features or paired sets of features, four or five characteristics of disfigurement, scars of an area or areas exceeding 144 square inches, or limitation of function of the affected part.


CONCLUSION OF LAW

The criteria for an increased initial rating in excess of 30 percent for service-connected basal cell carcinoma have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.118, Diagnostic Codes 7800-7806 (1999, 2003, & 2013).

	(CONTINUED ON NEXT PAGE)







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

A. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2003, April 2005, July 2010, August 2010, October 2011, January 2012, August 2012, and July 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an initial rating in excess of 30 percent for basal cell carcinoma. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

During the course of the appeal, the regulations pertaining to the evaluation of skin disabilities were amended. See 67 Fed. Reg. 49,590 (July 31, 2002) (effective August 30, 2002); 73 Fed. Reg. 54,710 (September 23, 2008) (effective October 23, 2008). Where laws or regulations change while a claim is pending, the version most favorable to the Veteran applies, absent contrary Congressional or Secretarial intent. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).
 
The Veteran's claim was pending at the time of the 2002 and 2008 amendments, and there is no VA or legislative limitation of the effective date of these amendments. As such, he is entitled to application of the criteria that are the most favorable to his claim. However, an award based on the amended regulations may not be made effective before the effective date of the change. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Accordingly, the Board will evaluate the Veteran's basal cell carcinoma under the criteria in effect prior to August 30, 2002, then the criteria in effect from August 30, 2002 to October 23, 2008, and then the criteria from October 23, 2008 forward keeping in mind that the revised criteria may not be applied prior to the effective date of the change.

The Veteran's basal cell carcinoma is currently assigned a 30 percent rating based on the presence of malignant neoplasms of the skin. See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2013). However, the Veteran's disability is rated by analogy to Diagnostic Code 7806, and his current 30 percent rating was assigned based on the presence of post-excision scarring covering between 20 and 40 percent of the Veteran's body. See 38 C.F.R. § 4.118, Diagnostic Code 7819-7806 (2013).

Prior to August 30, 2002, malignant skin growths and the resulting scars and disfigurement were rated based on the extent of constitutional symptoms and physical impairment. However, as the Veteran is currently rated based on analogy to eczema, the Board will first address an increased rating under the pre-August 2002 Diagnostic Code concerning eczema. A 30 percent rating was warranted eczema with constant exudation or itching, extensive lesions, or marked disfigurement. 38 C.F.R. § 4.118, Diagnostic Codes 7806 (1999). A 50 percent rating is warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or that is exceptionally repugnant. Id. 

The preponderance of the evidence is against a finding that the Veteran's current basal cell carcinoma more nearly approximates the criteria required by a 50 percent rating for eczema. The August 2001 VA skin examiner noted the presence of generalized blotchy redness, but specifically noted that ulceration, exfoliation, crusting, and systemic or nervous manifestations were not present. The August 2010, January 2012, and August 2012 VA examiners noted no systemic or nervous manifestations, with the August 2012 examiner also noting no repugnance being present. Finally, the October 2011 VA examiner specifically noted no ulcerations were present. None of the other private or VA medical evidence of record note the presence of any of the symptoms contemplated by 50 percent rating for eczema during this period. As such, the Board finds that the preponderance of the objective medical evidence of record is against finding that the Veteran's basal cell carcinoma more nearly approximates the criteria associated with a 50 percent rating.

No additional higher or alternative ratings under different Diagnostic Codes in effect prior to August 30, 2002, can be applied in this case. While the Veteran's resulting scars have been noted to affect his head, face or neck, none of the VA examiners have noted that the scars result in complete or exceptionally repugnant deformity of one side of the Veteran's face, or repugnant bilateral disfigurement, with the October 2011, August 2012, and July 2013 VA examiners specifically finding that no distortion or asymmetry was present. 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999). Further, there is also no evidence of tissue loss or cicatrization. Id. at Note 1. There is also no medical evidence indicating that the Veteran scars resulting from a third degree burn, with actual third degree residual involvement, covering an area or areas exceeding 1 square foot (0.1 square meters). 38 C.F.R. § 4.118, Diagnostic Code 7801 (1999). Thus, the Veteran's scars do not rise to the level of severity contemplated by a higher rating under the pre-August 2002 Diagnostic Code concerning disfiguring scars of the head, face or neck or third degree burn scars.

Turning to the period from August 30, 2002 to October 23, 2008, effective August 30, 2002, malignant skin neoplasms were rated according to disfigurement of the head, face or neck, scars, or impairment of function. See 38 C.F.R. § 4.118, Diagnostic Code 7818 (2003). However, as the Veteran's basal cell carcinoma has been rated by analogy to the Diagnostic Code concerning eczema, the criteria for an increased rating for eczema will be addressed first. 

Following the August 2002 amendments, Diagnostic Code 7806 allowed for a rating of 30 percent for eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2003). A 60 percent rating was warranted for eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. Id.

The Board finds that the preponderance of the evidence is against an initial rating in excess of 30 percent for the Veteran's basal cell carcinoma based on Diagnostic Code 7806. The August 2010 VA examiner estimated that the Veteran's basal cell carcinoma covered about 40 percent of his body. The August 2012 VA examiner noted that less than 20 to 40 percent of the Veteran's body was covered by his basal cell carcinoma and residual scars. No other examiners provided estimates concerning total body area or total exposed area covered. Thus, even using the higher of the two estimates, there is no evidence that more than 40 percent of the Veteran's entire body or exposed areas are affected. 

Further, none of the VA examiners noted that the Veteran requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs. The VA examiners in October 2011, January 2012, August 2012, and July 2013 specifically found that the Veteran's condition did not require constant or near-constant systemic treatment. The Board notes that the Veteran has stated, and VA examiners have noted, that his condition requires him to apply sunscreen to exposed areas daily. However, systemic treatments are those that pertain to or affect the body as a whole, whereas topical treatments pertain only to a particular surface area. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865, 1940 (32d ed. 2012). Thus, application of sunscreen only to exposed areas does not constitute therapy pertaining to the body as a whole. Additionally, there is no evidence of record that the Veteran's application of sunscreen is comparable in severity to constant or near constant treatment with corticosteroids. Finally, purely topical treatment of a skin disability is already contemplated by the rating criteria for a noncompensable rating for eczema. Therefore, the Board finds that the preponderance of the evidence of record is against finding that the Veteran's basal cell carcinoma more nearly approximates the level of severity contemplated by a 60 percent rating for eczema.

No additional higher or alternative ratings under different Diagnostic Codes as in effect from August 30, 2002 forward can be applied in this case. The Veteran does have scars affecting his head, face or neck, but there is no evidence these scars are characterized by visual or palpable tissue loss with either gross distortion or asymmetry of two features or paired sets of features, or that four or five characteristics of disfigurement are present, with the August 2012 and July 2013 VA examiners specifically noting that no distortion or asymmetry was present. 38 C.F.R. § 4.118, Diagnostic Code 7800 & Notes 1, 3 (2003). 

None of the VA examiners have noted that the Veteran's scars cover an area or areas of 144 square inches (929 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2003). Finally, the Veteran's scars are not manifested by limitation of motion of the extremity or joint that they affect. 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Code 7805 (2003). While the August 2010 VA examiner did note functional impairment, the examiner did not further elaborate on that particular finding. Conversely, the January 2012, August 2012, and July 2013 VA examiners all found that there was no limitation of motion or function attributable to the Veteran's scars. The Veteran has also not indicated that his scars affect his ability to function or limit the motion of any affected extremities or joints. Therefore, the preponderance of the evidence is against assigning a higher rating under a different Diagnostic Code based on disabling effects, such as limitation of motion. Id.

Finally, concerning the rating criteria in effect from October 23, 2008 forward, effective October 23, 2008, basal cell carcinoma is rated according to disfigurement of the head, face or neck, scars, or impairment of function. See 38 C.F.R. § 4.118, Diagnostic Code 7818 (2013). However, as stated before since the Veteran's basal cell carcinoma is rated by analogy to eczema, the criteria for an increased rating for eczema will be addressed first. Also, as noted in detail in the Introduction, the Board finds that, as the current issue is a claim for an increased initial rating filed prior to the October 2008 amendments, there is an inferred request by the Veteran for review under the rating criteria in effect from October 23, 2008 forward. See 38 C.F.R. § 4.118 (2013).

For the period from October 2008 to the present, Diagnostic Code 7806 allows for a rating of 30 percent for eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013). A 60 percent rating was warranted for eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. Id.

As the rating criteria for eczema did not change as a result of the October 2008 amendment, the Board's analysis is substantially similar to the analysis for the period from August 2002 to October 2008 with respect to eczema, stated above. None of the medical evidence of record indicates that the Veteran's basal cell carcinoma has affected more than 40 percent of his entire body or exposed areas, with the August 2010 and August 2012 VA examiners definitely finding as much.

None of the VA examiners noted that the Veteran requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, with the October 2011, January 2012, August 2012, and July 2013 VA examiners specifically finding such therapy was not needed. While the Veteran has stated, and VA examiners have noted, that his condition requires him to apply sunscreen to exposed areas daily. However, the topical application of sunscreen to only exposed areas of the body does not constitute therapy pertaining to the body as a whole. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32d ed. 2012). Further, there is no evidence that the topical application of sunscreen rises to the level of severity contemplated by the use of corticosteroids and other immunosuppressive drugs affecting the whole body. Therefore, the Board finds that the preponderance of the evidence of record is against finding that the Veteran's basal cell carcinoma more nearly approximates the level of severity contemplated by a 60 percent rating for eczema. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

No additional higher or alternative ratings under different Diagnostic Codes in effect from October 23, 2008 forward can be applied in this case. There is no medical evidence that the Veteran currently requires therapy comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision. 38 C.F.R. § 4.118, Diagnostic Code 7818, Note 1. While the Veteran's private treatment records reflect numerous basal cell carcinoma excisions, the medical evidence is silent for any surgeries more extensive than these excisions.

While the Veteran's scars do affect his head, face or neck, there is no evidence of visual or palpable tissue loss with either gross distortion or asymmetry of two features or paired sets of features, or that 4 or 5 characteristics of disfigurement are present. 38 C.F.R. § 4.118, Diagnostic Code 7800 & Notes 1, 3, 5 (2012). The lack of distortion and asymmetry was specifically noted by the October 2011, August 2012 and July 2013 examiners. None of the VA examiners have found the Veteran to have deep, nonlinear burn scars affecting an area or areas of 144 square inches (929 square centimeters) or more. 38 C.F.R. § 4.118, Diagnostic Code 7801 & Note 1 (2013). Finally, the preponderance of the medical evidence is against a finding that the Veteran's scars have any additional disabling effects, such as limitation of motion, with that finding specifically made in the January 2012, August 2012, and July 2013 VA examination reports. 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Code 7805 (2013). Further, the Veteran has not stated that his scars result in any functional impairment or limitation of motion. Therefore, the preponderance of the evidence is against a finding that a higher rating based on disabling effects, such as limitation of motion of an extremity or joint, is warranted. Id. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an initial evaluation in excess of 30 percent for the Veteran's service-connected basal cell carcinoma. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected basal cell carcinoma is manifested by 20 to 40 percent of his entire body or exposed area affected. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for the Skin. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (1999, 2002, & 2013). For all skin disabilities, the rating schedule contemplates functional loss, objective pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Codes 7800-7806. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is basal cell carcinoma, to include residual excision scars, affecting 20 to 40 percent of his entire body or exposed area. In short, there is nothing exceptional or unusual about the Veteran's carcinoma as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case. 


ORDER

Entitlement to an initial disability rating in excess of 30 percent for basal cell carcinoma, including status-post excision scar residuals of basal cell carcinoma, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


